Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following action is in response to 07/22/2021 request for continuing examination. 

* Previously *
Claims 1, 10, 19, were amended by Applicant with the amendment dated 07/22/2021.
Claims 2-6, 8, 9, 11-14, 16-18, 20 were also canceled by Applicant.

* Currently *
Claims 1, 7, are now amended by Examiner amendment
Claims 10, 15, 19 are now canceled by Examiner amendment. 
Claims 21, 22 are now newly added by Examiner amendment. 
Claims 1, 7, 21, 22 are currently under examination and are allowed as follows:

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Cooper, Reg.# 33372 on 10/27/2021. 


.
In the latest listing of claims dated 07/22/2021, 
Please amend Claims 1, 7 as follows
Please cancel Claims 10, 15, 19 as follows
Please newly add Claims 21, 22 as follows 
 
increasing productivity of classification and sorting 
	logically partitioning, at an address classification and sorting system executed by a processor, a geographical region into one or more logical zones in real-time, wherein the one or more logical zones are one or more sub-regions of the geographical region, wherein the logical partitioning of the geographical region is done based on one or more pre-defined points of interests, and based on one or more parameters, : population density, a number of one or more addresses, business interests from the one or more addresses and nearby connectivity to the one or more addresses, wherein the one or more logical zones dynamically adapts to one or more geometrical shapes and sizes based on the one or more parameters;
	single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time; 
	analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms;
	translating the scanned image into character codes; 
	real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system the address data from an entity of [[a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices
	extracting, at the address classification and sorting system languages according to: 
			address cleaning of non-essential special characters and 				punctuation marks from the address data, 
			spell-checking misspelled words in the address data, 
			spell-suggesting correct words for replacing the misspelled words 			based on past learning and training by the address classification and sorting 
		system for similar geography and similar	addresses according to one or 
		more languages, 
			address tagging, and 
			micro-classification;
	generating, at the address classification and sorting system to predict unforeseen address data with a higher level of accuracy, wherein the confidence level is updated for each zone of the one or more logical zones in real-time, wherein the updating of the confidence level is dynamic and adaptive 
	logically updating, at the address classification and sorting system with the processor, the one or more logical zones based on the extracted one or more points of interests in real- time, wherein the updating is done for [[
changing one or more geometrical shapes after the updating of each zone of the one or more logical zones;  
	sorting, by the address classification and sorting system, the one or more entities into the one or more compartments using geocode co-ordinates of delivery addresses for the one or more entities; and
	wherein the geographical region is a physical area that comprises the one or more facility, and is logically partitioned into the one or more logical zones by the address classification and sorting system, wherein the one or more logical zones are virtual zones dynamically and adaptively created and updated 

2.-6. (Canceled) 

7. (Currently Amended) The computer-implemented method as recited in claim 1, wherein the hardware-run text processing algorithms comprising optical character recognition algorithms and natural language processing algorithms, wherein the hardware-run machine learning algorithms comprising graph-based machine learning algorithms, prediction algorithms and phonetic distance based fuzzy search algorithms

10.-20. (Canceled)









	one or more processors; 
	a signal generator circuitry embedded inside a computing device for generating a signal; and 
	a memory coupled to the one or more processors, the memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a computer-implemented method for increasing productivity of classification and sorting one or more addresses, the computer-implemented method comprising:
		logically partitioning, at an address classification and sorting system, a geographical region into one or more logical zones in real-time, wherein the one or more logical zones are one or more sub-regions of the geographical region, wherein the logical partitioning of the geographical region is done based on one or more pre-defined points of interests, and based on one or more parameters, comprising: population density, a number of one or more addresses, business interests from the one or more addresses and nearby connectivity to the one or more addresses, wherein the one or more logical zones dynamically adapts to one or more geometrical shapes and sizes based on the one or more parameters;
		single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time; 
		analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms;
		translating the scanned image into character codes; 
		real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices;
		extracting, at the address classification and sorting system, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms, wherein the one or more points of interests are extracted from the address data based on one or more languages, wherein the extraction is done to 
			address cleaning of non-essential special characters and 				punctuation marks from the address data, 
			spell-checking misspelled words in the address data, 
			spell-suggesting correct words for replacing the misspelled words 			based on past learning and training by the address classification and sorting 
		system for similar geography and similar	addresses according to one or 
		more languages, 
			address tagging, and 
			micro-classification;
		generating, at the address classification and sorting system, a signal by a signal generator circuitry embedded inside a computing device hosting the address classification and sorting system, wherein the signal is generated for determining the zone of the one or more logical zones associated with the entity of the one or more entities, wherein the determination is done based on mapping of the one or more pre-defined points of interests with the extracted one or more points of interests, to sort the entity of the one or more entities into the zone of the one or more logical zones, wherein the zone of the one or more logical zones is determined based on a confidence level calculated based on the one or more parameters in real-time, to predict unforeseen address data with a higher level of accuracy, wherein the confidence level is updated for each zone of the one or more logical zones in real-time, wherein the updating of the confidence level is dynamic and adaptive; 
		logically updating, at the address classification and sorting system, the one or more logical zones based on the extracted one or more points of interests in real- time, wherein the updating is done for newly fetched address data, based on the one or more parameters to speed up processing and reducing dependency on resources during sorting of the one or more entities; 
		changing one or more geometrical shapes after the updating of each zone of the one or more logical zones;  

		wherein the geographical region is a physical area that comprises the one or more facility, and is logically partitioned into the one or more logical zones by the address classification and sorting system, wherein the one or more logical zones are virtual zones dynamically and adaptively created and updated in real-time.

22. (New) A non-transitory computer-readable medium having instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform a method for increasing productivity of classification and sorting one or more addresses, the computer-implemented method comprising:
		logically partitioning, at an address classification and sorting system, a geographical region into one or more logical zones in real-time, wherein the one or more logical zones are one or more sub-regions of the geographical region, wherein the logical partitioning of the geographical region is done based on one or more pre-defined points of interests, and based on one or more parameters, comprising: population density, a number of one or more addresses, business interests from the one or more addresses and nearby connectivity to the one or more addresses, wherein the one or more logical zones dynamically adapts to one or more geometrical shapes and sizes based on the one or more parameters;
		single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time; 
		analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms;
		translating the scanned image into character codes; 
		real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices;

			address cleaning of non-essential special characters and 				punctuation marks from the address data, 
			spell-checking misspelled words in the address data, 
			spell-suggesting correct words for replacing the misspelled words 			based on past learning and training by the address classification and sorting 
		system for similar geography and similar	addresses according to one or 
		more languages, 
			address tagging, and 
			micro-classification;
		generating, at the address classification and sorting system, a signal by a signal generator circuitry embedded inside a computing device hosting the address classification and sorting system, wherein the signal is generated for determining the zone of the one or more logical zones associated with the entity of the one or more entities, wherein the determination is done based on mapping of the one or more pre-defined points of interests with the extracted one or more points of interests, to sort the entity of the one or more entities into the zone of the one or more logical zones, wherein the zone of the one or more logical zones is determined based on a confidence level calculated based on the one or more parameters in real-time, to predict unforeseen address data with a higher level of accuracy, wherein the confidence level is updated for each zone of the one or more logical zones in real-time, wherein the updating of the confidence level is dynamic and adaptive; 
		logically updating, at the address classification and sorting system, the one or more logical zones based on the extracted one or more points of interests in real- time, wherein the updating is done for newly fetched address data, based on the one or more 
		changing one or more geometrical shapes after the updating of each zone of the one or more logical zones;  
		sorting, by the address classification and sorting system, the one or more entities into the one or more compartments using geocode co-ordinates of delivery addresses for the one or more entities; and
		wherein the geographical region is a physical area that comprises the one or more facility, and is logically partitioned into the one or more logical zones by the address classification and sorting system, wherein the one or more logical zones are virtual zones dynamically and adaptively created and updated in real-time.















Reasons for Allowance 
- I. Reasons for subject matter eligibility -
Claims 1, 7, 21, 22 are now patent eligible. Specifically, Examiner submits that
Independent Claims 1, 21, 22 are directed to statutory categories of method or process, 
system or machine, and non-transitory computer readable medium or computer product. 
	Said claims do not recite mathematical concepts, per MPEP 2106.04(a)(2) I., and certainly cannot be implemented as mental processes per MPEP 2106.04(a)(2)III because they now require 
		* “single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time”; 
		* “analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms”;
		* “translating the scanned image into character codes”; 
		* “real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices”;
		* “extracting, at the address classification and sorting system, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms”

	In fact, when tested per MPEP 2106.04(a)(1), the independent Claims 1, 21, 22 are more similar to the non-abstract loading of computer data and rearranging of icons than mathematical concepts and/or mental processes. Thus, it could be argued that the claims could be viewed as patent eligible right from the onset, per Step 2A prong one. 
	
	This is because the abstract “Certain methods of organizing human activity” grouping is now defined by narrower examples with MPEP 2106.04(a)(2)II cautioning that not all methods of organizing human activity are abstract ideas.
         
data collection process” would somehow still recite, describe or set forth the abstract “Certain methods of organizing human activity” grouping, Examiner would submit that independent Claims 1, 21, 22 still recite ample additional, computer-based, elements which in combination would surely integrate any purported abstract idea into a practical application, [Step 2A prong two], or at a minimum provide significantly more than the abstract idea [Step 2B]. In such a case Examiner would point to MPEP 2106.04(d) I. which cites the particular machine of MPEP 2106.05(b), the improvement in computer technology of MPEP 2106.05(a) and the meaningful implementation of MPEP 2106.05(e) as tests for whether the additional elements do integrate the judicial exception (i.e. abstract idea) into a practical application. 

For once, MPEP 2106.05(b) states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified (not any and all machines). Here, the claims provide such requisite degree of particularity by requiring:
		* “logically partitioning, at an address classification and sorting system, a geographical region into one or more logical zones in real-time”
single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time; 
		* “analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms”;
		* “translating the scanned image into character codes”; 
		* “real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices”;
		* “extracting, at the address classification and sorting system, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms, wherein the one or more points of interests are extracted from the address data based on one or more languages, wherein the extraction is done to determine a zone of the one or more logical zones associated with the one or more entities, wherein the one or more points of interests are segmented into one or more localities and sub-localities, wherein the segmentation is done according to”: 
			** “address cleaning of non-essential special characters and 				punctuation marks from the address data”, 
			** “spell-checking misspelled words in the address data”, 
			** “spell-suggesting correct words for replacing the misspelled words 		based on past learning and training by the address classification and sorting 
		system for similar geography and similar	addresses according to one or 			more languages, address tagging, and micro-classification”;
		* “generating, at the address classification and sorting system, a signal by a signal generator circuitry embedded inside a computing device hosting the address classification and sorting system”
		* “logically updating, at the address classification and sorting system”. 
	Thus, independent Claims 1, 21, 22 appear to recite the specificity of such a particular machine to integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B].

Additionally or alternatively MPEP 2106.05(a) test can be applied by relying on the particular structure for organized, digital storage as in “TLI Communications” as first example of improvement in computer-functionality, or by relying on the specific interface and implementation for navigating complex spreadsheets using techniques unique to computers, as in “Data Engine Techs LLC v Google LLC” as another example of improvement in computer-functionality, or by relying on a particular way of programming or designing software to create menus, as in “Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016)”, as yet another example of improvement in computer-functionality. Here, the claims analogously recite:
		* “logically partitioning, at an address classification and sorting system, a geographical region into one or more logical zones in real-time”
		* “single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time”; 
analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms”;
		* “translating the scanned image into character codes”; 
		* “real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices”;
		* “extracting, at the address classification and sorting system, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms, wherein the one or more points of interests are extracted from the address data based on one or more languages, wherein the extraction is done to determine a zone of the one or more logical zones associated with the one or more entities, wherein the one or more points of interests are segmented into one or more localities and sub-localities, wherein the segmentation is done according to”: 
			** “address cleaning of non-essential special characters and 				punctuation marks from the address data”, 
			** “spell-checking misspelled words in the address data”, 
			** “spell-suggesting correct words for replacing the misspelled words 		based on past learning and training by the address classification and sorting 
		system for similar geography and similar	addresses according to one or 			more languages, address tagging, and micro-classification”;
		* “generating, at the address classification and sorting system, a signal by a signal generator circuitry embedded inside a computing device hosting the address classification and sorting system”
		* “logically updating, at the address classification and sorting system”. 
	Thus, once again, there appears to be enough evidence for recited elements in the independent Claims 1, 21, 22 to improve the computer technology in a manner comparable to that of “TLI”, “Data Engine”, and “Apple”.

Also MPEP 2106.05(a) states that: “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome” citing, “DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107”. Later MPEP 2106.05(a)I.i. once again cites “DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07” to state that a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, may show improvement in computer-functionality. 
	
	Here, similar to “DDR’s” patent eligible customization of a provider website by multi-source integration of attributes, the newly amended or newly added independent Claims 1, 21, 22 analogously require a “translating the scanned image into character codes”; and “	real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system the address data from an entity of one or more entities containing a destination address”, followed by “address cleaning of non-essential special characters and punctuation marks from the address data”, and ultimately “changing one or more geometrical shapes after the updating of each zone of the one or more logical zones” and “sorting, by the address classification and sorting system, the one or more entities into the one or more compartments using geocode co-ordinates of delivery addresses for the one or more entities”.
	Also, here, similar to DDR’s matching of the defined look and feel elements, the current claims account for  a matching or “mapping of the one or more pre-defined points of interests with the extracted one or more points of interests, to sort the entity of the one or more entities into the zone of the one or more logical zones”.
	In both cases, the claims are rooted in computer technology as they provide the requisite degree of explanation on how the particular solution is archived. Specifically, similar to how “DDR” matched the hybrid appearance of website content, the independent Claims 1, 21, 22 similarly provide an analogous “scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time”; “analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms”; followed by “translating the scanned image into character codes”; “real-time fetching, using hardware-run text-processing algorithms at the address classification and sorting system, the address data from an entity of one or more entities containing a destination address, wherein the address data is fetched from the entity of the one or more entities using one or more input devices”; and followed by “extracting, at the address classification and sorting system, one or more points of interests from the fetched address data based on hardware-run machine learning algorithms: address cleaning of non-essential special characters and punctuation marks from the address data, spell-checking misspelled words in the address data, spell-suggesting correct words for replacing the misspelled words	based on past learning and training by the address classification and sorting system for similar geography and similar addresses according to one or more languages, address tagging, and micro-classification”.
	Therefore, the additional computer-based elements do once again provide the necessary evidence for integrating the abstract idea into a practical application [Step 2A prong two] or at the very least for providing significantly more [Step 2B]; the latter corroborated by MPEP 2106.05(d), where the Examiner rediscovered that the additional elements provide the requisite details on how interactions with the Internet [here identified above] are manipulated to yield a desired result of “increasing productivity of classification and sorting” as overviewed in the preamble of each of independent Claims 1, 21, 22 and “predict unforeseen address data with a higher level of accuracy” as recited at the “generating” limitation of each of independent Claims 1, 21, 22, and ultimately “ speed up processing and reducing dependency on resources during sorting of the one or more entities” as recited at the “logically updating” limitation of each of independent Claims 1, 21, 22. Examiner also takes particular interest in attributing such features to the analogous examples provided by MPEP 2106.05(a) I. ii, iv, respectively namely: the improved distribution of functionality within a network to filter Internet content1, and the improved distributed network architecture that reduced network congestion while generating networking accounting data records2, once again demonstrating eligibility.   
As a final rationale, when testing the claims per MPEP 2106.05(e) Examiner finds a plethora of additional elements, which in combination provide meaningfully limitations [recited above at “logically partitioning” limitation, “single scanning” limitation, “analyzing” & “translating” “the scanned image” limitations, “real-time fetching” limitation, “extracting” limitation] to transform the claim into a patent-eligible subject matter [here “generating, at the address classification and sorting system, a signal by a signal generator circuitry embedded inside a computing device hosting the address classification and sorting system”, “logically updating, at the address classification and sorting system, the one or more logical zones based on the extracted one or more points of interests in real- time, wherein the updating is done for newly fetched address data, based on the one or more parameters to speed up processing and reducing dependency on resources during sorting of the one or more entities”; “changing one or more geometrical shapes after the updating of each zone of the one or more logical zones”; and “sorting, by the address classification and sorting system, the one or more entities into the one or more compartments using geocode co-ordinates of delivery addresses for the one or more entities”]. Such recitations go beyond generally linking use of the judicial exception to a particular technological environment. 
     Thus, when alternatively testing the claims per MPEP 2106.05(e), Examiner concludes that their underlining additional elements would again integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B]. 
      Hence, no matter which of MPEP 2106.05(a),(b),(e) and/or (d) tests are considered, there is a preponderance of evidence to demonstrate the integration of any purported abstract idea into a practical application (Step 2A prong two), or at least, to demonstrate that the claims do provide significantly more than the abstract idea itself (Step 2B). 	Independent Claims 1, 21, 22 are accordingly believed to be patent eligible. 
	Dependent Claim 7 is believed to be patent eligible by dependency to parent independent Claim 1. 






Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1, 21, 22, as newly amended and added have overcome the prior art. 
	The following is an Examiner’s statement of reasons for allowance: The closest prior art was placed on record with the Final Act 01/22/2021 p.6-p.35 are:
	* Demiryurek et al, US 20120283948 A1 hereinafter Demiryurek, in view of 
	* Calder; Michael US 9829333 B1 hereinafter Calder, in further view of
	* Katta et al, US 20080312942 A1 hereinafter Katta, and in further view of
	* Fitoussi et al, US 20120295639 A1 hereinafter Fitoussi
           * Stambaugh; Thomas M. US 20090300528 A1 hereinafter Stambaugh.
 Such references provide some disclosure of data classification and sorting as mapped by Final Act 01/22/2021 p.6-p.35. Yet, said prior art does not teach or suggest, alone or together, the combination of: 
	* “single scanning an image to recognize, by optical character recognition, character-by-character text of address data in a short amount of time”; “analyzing the scanned image, by training the address classification and sorting system on previously extracted and segmented unstructured address data using hardware-run machine learning algorithms”; “translating the scanned image into character codes” and 
	* “logically updating”, “the” “confidence” “determined” “logical zone(s) based on” “mapped” “and extracted point(s) of interests in real-time, from fetched address data based on hardware-run machine learning algorithms”, the “point(s)” “extracted” “based language(s)” “to determine a zone of the logical zone(s) associated with the entitie(s)” and “segmented into localitie(s) and sub-localitie(s)”, “according to: address cleaning of non-essential special characters and punctuation marks from address data, spell-checking misspelled words in the address data, spell-suggesting correct words for replacing the misspelled words based on past learning and training by the address classification and sorting system for similar geography and similar addresses according to one or more languages, address tagging, and micro-classification”; “changing geometrical shape(s) after the updating of each zone of the logical zone(s) and sorting, by the address classification and sorting system, the entitie(s) into the compartment(s) using geocode co-ordinates of delivery addresses for the entitie(s)”
Claims 1, 21, 22. 
 Dependent Claim 7 overcome the prior art on dependency to parent Claim 1. 
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
	-> NTEX LTD youtube channel, Feb1- July 19, 2017 providing an overview of NTEX’s business, as the current Assignee or Applicant or the current Applciation.  
	
	-> A star algorithm, wikipedia webpages, archives org November 12th, 2018
teaching the A* algorithm as widespread due to its performance and accuracy being superior to other approaches 

	-> US 20130016106 A1 teaching at: 
	 ¶ [0065] 3rd sentence: “logical partitioning implemented on present invention”. 
	¶ [0005] 2nd-4th sentences: “There are many points of interest in an electrical distribution grid, but not many ways to effectively present information from sensors on those points to a user because the assets tend to be closely geographically positioned. Therefore finding trouble spots on maps presenting these assets can be time-consuming and difficult. The information would be more effectively utilized if important information is brought to the user's attention and unimportant information is relatively insignificant”. 
	¶ [0006] “An objective of the systems of the invention is to visually group up electrical utility assets--such as manholes, service boxes, transformers, poles, feeders, and secondary mains--by a "heat" index or other electrical property index to assist in locating and analyzing structures at risk of dangerous conditions such as overheating)”
	
	-> US 20150081212 A1 teaching at 
	¶ [0091] last 3 sentences: “Accordingly, a geofence is a virtual perimeter associated with real world geographic areas.  A geofence can be a predefined set of boundaries, like school attendance zones, neighborhood boundaries, or predetermined zones identified by or for a user which can be uploaded into the system.  Geofences can also be custom digitized.  When a location-aware device such as a GPS device enters or exits a geofence, the system can be configured generate a notification and/or record or log and store the entry for subsequent reporting and processing”.
US 20130067114 A1 teaching at ¶ [0041] 2nd sentence: “if path recommender apparatus 106, based on browse history information from browse history information database 202, determines that at least a certain percentage of the persons in user 101's social graph who traverse a path included in the initial set of paths stop at a new location located on the path, then path recommender apparatus 106, in response to this determination, may transmit to communication device 102 a message indicating that the path has a new iObj and including information pertaining to this new point of interest (e.g., its location, among other things) so that when user 101 uses path recommender application 288 to view the path, path recommender application 288 can display on the path a star shaped object correspond to the newly discovered point of interest”. 
	
	-> US 20170132675 A1 teaching at ¶ [0007] “The method includes automatically discovering new loads or points of interest in proximity to the truck driver device based on a detected change in the geographical location of a truck driver device, wherein each load or points of interest is associated with a shipper with at least a predetermined rating information from other truckers”.
	
	-> US 20140122238 A1 teaching at ¶ [0023] “For the foregoing examples related to FIGS. 1-3, the user 106 may initially enter the user's zip code 200 or a specific location 300.  If the user 106 enters the user's zip code 200 and no further information, the clustering module 116 may cluster coupon offers that are printed by the user 106 to center ito the user 106.  For example, referring to FIG. 4, assuming the user 106 enters the user's zip code, the center point of the user's zip code may be located at 400.  The search area covered by the desired search radius 402 is shown at 404.  Within the search area 404, the user 106 may select coupon offers that are generated by the coupon offer search module 108, with the locations of the coupon offers being represented by circles.  Although not shown in FIG. 4, the user 106 may also select coupon offers outside of the search area 404.  The coupon offers may belong to different categories, such as grocery, restaurants, pet supplies, etc. For example, coupon offers 406 may belong to a grocery category, coupon offers 408 may belong to a restaurant category, coupon offers 410 may belong to a pet supply category, etc. Once a predetermined number (e.g., 3, or 4) of coupon offers been printed in close proximity (i.e., within predetermined areas defined within the areas 412, 418), the clustering module 116 may cluster such coupon offers to discover new center point locations that may be of interest to the user 106.  For example, if the user 106 prints three coupon offers 406 that belong to the grocery category, the location of the three coupon offers 406 may be used to infer a location of interest to the user 106.  The inferred location of interest may be determined, for example, by triangulation using the coordinates of the three coupon offers 406.  If further coupon offers of the same category are printed by the user 106 in close proximity to the center point of the new location of interest (i.e., within the area 412), the coordinates of the further coupon offers may be used to infer the location of interest with further accuracy, and to update the location of the center point of any newly discovered location of interest.  In the example of FIG. 4, locations 414 and 416 respectively represent such new locations of interest that are inferred based on printing of three or more coupon offers 406 that belong to the grocery category and coupon offers 408 that belong to the restaurant category”.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:

United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Examiner, Art Unit 3624
	November 6th, 2021  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)
        2 Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);